One-minute speeches (Rule 150)
Τhe next item is one-minute speeches.
- (SK) Madam President, free Sundays should become part of a European standard in the area of employment rights. This was agreed on by representatives of trade unions, civic bodies and Christian groups and churches, which founded the European Sunday Alliance this week in Brussels. A free Sunday is important from the perspective of decent employment conditions, but it also creates an opportunity to build up family relationships, particularly between parents and children. I am pleased that I was present at the birth of this initiative, just like the two civic associations from Slovakia - the Large Families Club and the Alliance for Sunday. The Commission, in its revision of the Working Time Directive, should take account of the view of the hundreds of organisations from across Europe federated in the newly established alliance, because such a large association cannot be ignored when creating laws.
(HU) Madam President, in the last few weeks the founders of Szeklerland's Representative Office in Brussels, and the Hungarian community in Romania in general, have had to endure a long chain of attacks and a hostile hysteria campaign from the Romanian political elite. Meanwhile, attempts have been made to force a territorial and administrative reorganisation plan in Romania, which would create eight majority megaregions, forcing the Hungarian majority living in Szeklerland and Partium into absolute minority. Pursuant to the explicit provisions set out in the European Charter of Local Self-Government and the European Charter for Regional or Minority Languages, the Transylvanian Hungarian MEPs from Romania firmly reject this antidemocratic and discriminative method of regional reorganisation of their country. We ask for your effective help in the name of the common democratic values of the governing Popular Parties of Romania and Hungary, and we ask for Parliament's active support for the protection of the Transylvanian Hungarian community.
(LV) Madam President, what do you think the word 'perversion' means? In the dictionary this word means complete distortion. Political perversion means nothing but lies and cynical deception of voters. It appears that in Latvia, there has appeared a group of members of parliament who are political perverts. The issue is that during the last elections to the Latvian parliament, members of the Saskaņas centrs (Harmony Centre) group promised their Russian-speaking constituents, who in Latvia comprise more than 40% of the population, that they would protect their native language. Last week, however, this group voted for increased penalties for those people who fail to use the official state language in the private sector. It turns out that they promise one thing, and do another. I believe you will agree that that is perversion. It is possible that Latvia will become the birthplace of a new political movement, the 'Perversion Centre'. Thank you for your attention.
(EL) Madam President, certainly no European, and hence no Greek, likes to go round with a begging bowl. We Greeks need to understand that we have turned our standard of living back at least 10 years. I fear that, unfortunately, the same will happen in other countries too.
However, we see that we are being blamed for things which go beyond our responsibilities. Seventeen captains in Europe, plus as many mates, seventeen budgets, seventeen bond markets and one common currency. The common currency cannot go on like this. We need a common economic policy, a single bond market and joint coordination. Without doubt, fiscal prudence implies a shake-up in the consumer climate. I do not see anything happening in that direction. We need to safeguard the major achievements of the last 65 years, culminating in the single currency, by being more disciplined with ourselves.
Madam President, less than a year ago I set up a cross-party petition for a referendum in the UK in respect of membership of the European Union. The campaign has attracted high-profile support from across the political spectrum.
What these people have railed against is the EU obsession of creating a European federal state, ignoring the will of the people and democracy. One cannot ignore the will of people forever. My constituents constantly come to me and say, 'When are we going to get a say on our membership of the European Union?' The will of the people across Europe has been ignored, a single currency has been created, against the will of the people of Europe, and look what problems have been created. There have been referenda in Member States and they have been ignored.
The people from my constituency, the people across the UK and the people across the European Union are saying, 'Let the people decide'. The professional politicians have made a mess. Let the people decide.
(BG) Madam President, between January and now I have been organising round table discussions in Bulgaria about the reform of the common agricultural policy. They have helped establish a strong Bulgarian position, which has its worthy place in the debate on Mr Dess's report.
I must say that I am pleased with some key aspects of Bulgaria's position in the CAP debate:
first and foremost, a strong, fair and well-financed CAP;
new, neutral, clear and fair criteria for calculating the direct payments, providing the basis for future distribution among Member States, their regions and the various sectors;
providing direct payments for active, small and medium-sized producers and for those actually responsible for the CAP is another of our aims.
I have three other points to mention:
more opportunities for our livestock farmers;
greater flexibility in the second pillar;
and finally, simple, clear procedures so that we can provide our farmers with decent incomes and make young people want to invest in agriculture. We also want Europe to continue to ensure the safety of deliveries and prices, and worthily defend its position in the world.
(PL) Madam President, a Treaty of Good Neighbourship and Friendly Cooperation was signed between Poland and Germany as long ago as 11 June 1991, forming a basis for current relations between the two countries. Yesterday, on the 20th anniversary of this momentous event, a joint consultation between the Polish and German governments took place in Warsaw, chaired by Mr Tusk, the Polish Prime Minister, and Mrs Merkel, the German Chancellor. Over 20 ministers and deputy ministers from the individual departments of both states took part in the consultation. The outcome of the joint meeting is the statement by the governments of the Republic of Poland and the Federal Republic of Germany entitled 'Neighbours and Partners', together with an attached programme of cooperation for the coming years.
On the occasion of this anniversary, I should like to remind the House of the commitment shown by successive German governments to supporting Polish attempts to join the European Union. Relations between Poland and Germany are constantly improving, one example of which is the growing volume of trade between the two countries. Our economies are among the most dynamic in Europe. We hope that relations between Poland and Germany will continue to develop, for the good of our citizens and of Europe as a whole.
(DE) Madam President, the European Union needs an effective common agricultural policy to enable it to meet society's demands for high standards and, most importantly, to allow it to play a strong, independent role.
Businesses in Europe must remain competitive. They are faced with major challenges, including fluctuations in the price of raw materials, high production costs and low income levels. Downward pressure is being exerted on prices by the low production costs and low social, environmental and quality standards in third countries, which cannot be compared with the standards in the EU. When new trading relationships are established, it is essential for us to protect European production levels by including safeguard clauses. Clauses of this kind which are used in an industrial context, for example in trade agreements with South Korea concerning the car industry, must also be applied to agriculture.
This is all about establishing a level playing field and equal opportunities for all. Every country should have the right to focus on the concerns of its citizens, including food security, the environment, reservations about genetic modification and the needs of rural areas, in order to support sustainable agriculture in Europe.
Madam President, last week in the Catalan Parliament some MEPs representing the main political parties of Catalonia made a common stand in defence of our language, Catalan, in the EU and in its institutions.
We call again for Catalan to be recognised as an official language in the European Parliament, just as many other Catalan MEPs have been doing over the last 25 years.
Now there is a new opportunity for the Catalan language, which has been prohibited for centuries in the Spanish state. In a few months Croatia will enter the Union. For Croatian to be an official language, the Treaty has to be modified. When that time comes, we will again ask the Spanish Government to allow official status for Catalan in the EU. The Spanish Government should bring the Catalan language to the EU just as the Irish Government did with the Gaelic language some years ago.
We ask for the support of the European Parliament and the Commission to achieve recognition of Catalan as an official language.
(EL) Madam President, the problem of piracy in the Gulf of Aden, and now in the huge sea area of the Indian Ocean, is still getting worse, despite efforts by EU NAVFOR. The size of the area in which pirates operate makes it hard to deal with the problem of piracy with military resources alone. As such, measures to suppress the problem, if possible within the framework of an ambitious international strategy, must be improved in conjunction with measures to combat its root causes. Piracy is rooted in absolute poverty and lack of governance, two permanent features of Somalia over the last 20 years.
The European Union has the facility to make greater use of the European Development Fund for this purpose. Both the European Union and the United Nations have acquired experience in programmes which have produced real results in Somalia and that work must be continued and increased.
(PL) Madam President, last night Anatoly Bitkov died in Magadan, the principal town of the Kolyma region in Russia. He was the chief editor of the local television channel 'Kolyma Plyus'. Without wishing to pre-empt any findings as to whether this was murder or natural death, or whether it was a politically motivated murder or not, it is worth pointing out that this sad event is unfortunately not an exception. Journalists die in Russia, and journalists investigating political issues die even more frequently. A great many serious analyses have found that around 200 journalists have died in the Russian Federation over the past 10 years. This is the highest-risk profession in Russia today. Without freedom and safety for journalists, there can be no freedom of the media, and without freedom of the media there can be no democracy. We should always remember this in our cooperation and collaboration with the Russian Federation.
Madam President, on Saturday I will set sail for Gaza with hundreds of other activists as part of the Freedom Flotilla 2. We will be bringing medicine and reconstruction materials that are desperately needed.
As a result of Israel's illegal blockade, 300 000 people live on less than a dollar a day and there is over 40% unemployment. Catherine Ashton has said that the flotilla is not the right response to the situation in Gaza, but the EU's response is to continue to fund, through research grants, the Israeli armaments companies that make the weapons that kill Palestinian civilians. Instead of criticising the flotilla, the EU should condemn the threats of violence made against us by the Israel Defence Forces. Given the fact that they murdered nine activists on the flotilla last year, these threats have to be taken extremely seriously. The EU should also end its complicity with the continuing oppression of the Palestinian people.
- (SK) Madam President, two weeks ago in Strasbourg, there was a heated discussion on the Hungarian constitution. Today we also have the statement of the Venice Commission. I would therefore like to repeat my warning about the problematic wording of the Hungarian constitution, particularly in the formulation of Section D, which talks about the responsibility of Hungary for all Hungarians, about a single Hungarian nation, about collective rights and about the creation of collective self-governing authorities in other countries, based on the principle of ethnicity. The Venice Commission has emphasised the individual nature of human rights, as the framework agreement for the protection of ethnic minorities does not assume any collective minority rights. The Venice Commission has cast doubt on the principle of democracy by accepting a constitutional law for cultural, religious, ethical, social, economic and financial policy. I expect a rapid response from the EU institutions to the opinion of the Venice Commission on the Hungarian constitution.
(EL) Madam President, I wonder if the economic crisis can be resolved with measures at the expense of the climate. The European Commission, unfortunately, says it can, given that it and Portugal have jointly endorsed a term on reduced guaranteed prices for energy from renewable sources as a lawful measure in the memorandum on the support mechanism. In Greece, investments in renewable energy are one of the few counterweights to the economic crisis and the commitment by the outgoing Minister for Environmental Affairs to safeguard guaranteed prices needs to be renewed immediately by her successor.
However, the debate on a possible exemption for countries with economic problems from the already inadequate European climate targets, the 20-20-20 targets, is a serious absurdity. These choices illustrate an unacceptable attitude endorsed by the Commission; they set entire European policies in stone and no one anywhere is held to account. All Europe will achieve with this is to cut the branch it is sitting on.
Climate targets must be increased to the levels called for by scientists and special programmes must be designed for countries with economic problems. It is our destiny to find a way out of the impasse and face the economic, social and environmental crisis. In the final analysis, fiscal restructuring is one thing and an attack on environmental sustainability is another.
- (SK) Madam President, Europe and the European Union want to become the most competitive and the best, most advanced economy in the world.
In order to achieve that, however, we should not just talk about funding and various related matters, but, as the European Union, we should certainly invest more in education, science, research and innovation. The European Commission very recently published some additional results of research into Member State investments in this area. The countries were divided into four groups, and my own country, Slovakia, unfortunately obtained a very unflattering place in only the third group, investing just 0.48% of the original 2% it had committed to investing in science, education and research in Europe 2020.
I would therefore like to ask the EU, the European Parliament, the Commission and the Council to try harder to support Member States, and to push harder for them to invest in this area, because it is only through the money we invest in research, innovation and education that we can really fulfil the objectives of Europe 2020.
(GA) Madam President, for the last 20 years the Union has taken a central role in encouraging peace and reconciliation in Ireland. The Union has given more than EUR 1.3 billion to the Programme for Peace and Reconciliation since 1994 and around EUR 349 million to the International Fund for Ireland.
The violent incidents in east Belfast and the murder of Ronan Kerr show how important it is to continue with those schemes which encourage economic and social development on both sides of the border.
This week, representatives from the International Fund for Ireland and the Programme for Peace and Reconciliation were here in the European Parliament to speak to the Regional Development Committee on the importance of the support of Parliament and the Union for this programme. I believe strongly that the European Union and the other international partners should think hard about the issue and make the decision to continue with this worthwhile and effective programme.
Madam President, farming is the heart of the Welsh economy, yet under increasing EU legislation Welsh farmers are prevented from competing successfully, despite standards being some of the highest in Europe.
Under EID regulations, farmers are fined for inaccurate data, despite serious faults with the technology. I have presented this issue to the Commission on numerous occasions, as have representatives from many Member States. Welsh farmers feel the flawed EID system amounts to a stealth tax.
On another matter, Welsh cattle under 24 months of age cannot be labelled as Welsh under PGI legislation. The same is not true in Scotland, where the beef industry can label meat from any age of animal with the country stamp.
Wales is producing fantastic beef and must be able to label it as Welsh. Trade in the global market depends upon a country's produce being promoted. These are significant matters for hundreds of farmers in Wales who run high-quality businesses that in many cases have been in families for generations. I demand explanations.
(ES) Madam President, I wish to express my support for the package of measures designed to strengthen the economic governance of the Union, as well as the measures aimed at clarifying and speeding up the disciplinary procedure for any Member States with an excessive deficit.
However, the Union should be aware that some Member States are trying to meet the budget demands that Europe makes of them at the cost of destabilising the accounts of sub-state governments.
The Spanish State is a paradigmatic example of that: it is attempting to meet requirements by passing its deficit on to the autonomous governments and local councils.
These practices must be condemned, because they do not enter into the spirit of the EU's Stability and Growth Pact and, above all, because they greatly harm the economic recovery of economically powerful nations such as Catalonia.
(HU) Madam President, the EU does not interfere with the administrative affairs of its Member States. It is important to highlight this, because today some Romanian politicians explain the necessity of administrative reorganisation by claiming that this is the only way Romania can receive more money from the Structural Funds. The current debate in Romania is about a reform that would create eight NUTS 2 level administrative units from the current 41 counties that are NUTS 3 administrative units, while ignoring geographical, economic, social and cultural realities. The main debates concern the Romanian Hungarians in particular, because this native national community, despite the provisions enshrined in the relevant convention of the Council of Europe, would not represent a majority in any of the new administrative units and would lose its rights to set up a local government. The EU has to ensure that Member States not only expect the EU itself to observe the principle of subsidiarity, but that they, too, ensure that decision making takes place as close to the citizens as possible.
(RO) Madam President, as you are probably aware, the second round of voting took place this weekend in the local elections in Chişinău, in the Republic of Moldova. As was also noted by the OSCE observers, these elections, like those in other locations in the Republic of Moldova, were conducted largely in accordance with European and international standards, marking real progress compared to the parliamentary elections which took place in 2010.
I can only rejoice at the local election results in the Republic of Moldova, which have strengthened the position of the parties in the Alliance for European Integration, currently in government. The results of the elections also send a very clear signal from Moldova's citizens that their aspiration to become a prosperous, democratic society and for the Republic of Moldova to be integrated into the European Union is strong and real. They must also provide encouragement to the parties in the Alliance for European Integration to continue implementing the reforms which they have committed to undertake.
On a personal note, I welcome and am delighted that Dorin Chirtoacă won a new term of office as Mayor of Chişinău.
(PL) Madam President, public opinion in Poland was shocked recently by an event which took place at six o'clock in the morning. Eight armed officials, including six special services agents, forced their way into one of the flats in a tower block. There was nothing strange about this, since the residents of the block included an individual wanted for drug dealing, an arms trader and someone suspected of organising bank robberies. Yet the victim was none of these people. The block of flats was home to an Internet user, a student who had the courage to describe the current government's actions ironically.
It is highly alarming if those in power are so sensitive to criticism, satire and laughter that they send armed officials at six o'clock in the morning to students who use the Internet. Such practices should be opposed, particularly here in the European Parliament.
(PL) Madam President, in 10 days' time Poland will take over the presidency of the European Union, and therefore we should keep a close check on what is happening in Poland. The quality of democracy can be measured by the way in which the opposition is treated. In Poland, unfortunately, a witch-hunt is being conducted against the opposition, and the courts have joined in. In the case involving the former prime minister and leader of the opposition, Jarosław Kaczyński, a court has ordered that he undergo psychiatric tests. This is especially mean in view of the fact that the only reason for ordering him to undergo such tests was that he admitted that he had used sedatives after the Smolensk tragedy, in which his brother, sister-in-law and many of his friends died. There was nothing unusual in this, and it is backed up by the appropriate medical documentation.
This turn of events is deplorable since it has a European subtext, and we will see its culmination on 6 July. It is on this date that Jarosław Kaczyński will undergo psychiatric tests, while Donald Tusk is to deliver an inauguration speech in Strasbourg for his presidency of the European Union. I hope that the international community will protest against the abuse of psychiatric tests for political battles, following the model of the Soviet Union and Belarus.
That concludes the debate on this item.